Citation Nr: 0107696	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for peptic ulcer 
disease.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had recognized guerilla service in July 1943, and 
from January 1944 to June 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines which denied as 
not well grounded the veteran's claim for service connection 
for rheumatoid arthritis (claimed as rheumatism) and peptic 
ulcer disease.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Among other things, the recently 
enacted legislation eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty notify and 
assist claimants in the development of their claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

This legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty.

In this case, the veteran is claiming, essentially, that he 
had rheumatism and peptic ulcer disease, that these were 
treated within one year of his discharge, and that he should 
therefore be service connected for these disabilities.  The 
service medical records consist of physical examinations in 
October 1945 and in June 1946.  There are no defects noted in 
either examination of the musculoskeletal system or the 
abdominal viscera.  There is no notation in examinations of 
either rheumatism or peptic ulcer disease.  

In June 1998, the veteran filed a claim for service 
connection for rheumatism and peptic ulcer disease and 
indicated treatment shortly after service from two 
physicians.  In September 1998, the RO wrote to the two 
physicians at the addresses provided by the veteran.  The RO 
also wrote the veteran asking for any assistance he could 
provide in obtaining these records directly.  No records have 
been received from either of these physicians and no 
additional records have been received from the veteran.  

In October 1998, the veteran submitted a letter from P. R., 
M.D. stating that he had treated the veteran for rheumatoid 
arthritis "sometime in 1949 to 1953."  He wrote further 
that another complaint was frequent abdominal pains which 
were suspected to be peptic ulcer.  The RO wrote Dr. R. in 
April 1999 asking for the actual records of treatment of the 
veteran.  The veteran was also contacted and asked to contact 
Dr. Reyes directly and ask him to comply with the RO's 
request for the records.  In May 1999, another letter was 
received from Dr. R. substantially repeating the earlier 
letter, and adding that clinical records of treatment for the 
veteran were unavailable due to the closure of the hospital 
where the veteran was treated.

Prior to the Board's consideration of this appeal, additional 
medical evidence was received which may have a bearing on the 
determination.  This evidence, which consists of a medical 
certification from J. G., MD, shows that the veteran has been 
treated for upper gastro-intestinal bleeding secondary to 
duodenal ulcer, anemia secondary.  This appears to be 
pertinent to the veteran's claim for service connection for 
peptic ulcer disease.  Because no waiver of consideration of 
this additional evidence by the RO has been received, and 
because it may be pertinent, it is referred to the RO for 
review and preparation of a supplemental statement of the 
case.  See 38 C.F.R. § 20.1304(c) (2000).  Additionally, the 
Board notes that Dr. G. did not identify the dates of the 
veteran's treatment, or provide the actual records of his 
treatment.  The RO should write to Dr. G. regarding the dates 
of the veteran's treatment, and attempt to obtain the actual 
records of his treatment and associate these with the claims 
file.  

Further, the Board notes that the veteran has stated that he 
has rheumatism and ulcer disease, and that these are related 
to his active service.  Although he has presented medical 
evidence of having been treated some time from 1949 to 1953 
for these disorders, the Board is unable to determine if is 
still has these disorders, and if they are related to his 
service.  As such, the veteran should be examined to 
determine whether he has these disorders, and whether they 
are related to his active service.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for rheumatoid 
arthritis and peptic ulcer disease; and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  In this 
regard , the RO is specifically requested 
to attempt to obtain any records 
pertaining to medical treatment provided 
by Dr. G. (in Tuguegarao, Cagayan), who 
wrote that he has treated the veteran for 
upper gastro-intestinal bleeding 
secondary to duodenal ulcer.  Dr. G. 
should be asked to provided the exact 
dates of treatment of the veteran, and 
the actual clinical records of the 
veteran's treatment, if available.  
Copies of all indicated records, which 
have not been previously secured, should 
be associated with the claims folder.  If 
the RO is unable to obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine if his has any 
rheumatoid arthritis.  The claims file 
should be made available to the examiner.  
All tests and studies, include an X-ray 
examination, as deemed necessary by the 
examiner should be accomplished.  If the 
veteran is found to have a disability 
manifested by rheumatoid arthritis, or 
any other orthopedic condition, the 
examiner is further requested to render 
an opinion, based upon a review of the 
claims file and the results of the VA 
examination, on whether such a disorder, 
to specifically include rheumatoid 
arthritis (or any other diagnosed 
orthopedic condition) had its onset 
during the veteran period of military 
service, or was otherwise caused by any 
incident incurred during the veteran's 
military service.  The examiner should 
discuss any alternate etiology.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine if he has peptic 
ulcer disease.  The claims file should be 
made available to the examiner.  If the 
veteran is found to have a disability 
manifested by a peptic ulcer disease, the 
examiner is further requested to render 
an opinion, based upon a review of the 
claims file and the results of the VA 
examination, on whether such a disorder 
had its onset during the veteran period 
of military service or was otherwise 
caused by any incident incurred during 
the veteran's military service.  The 
examiner should discuss any alternate 
etiology.  The report of examination 
should include a complete rationale for 
all opinions expressed.

4  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




